Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 1 of 49

EXHIBIT 2-4
Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 2 of 49

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN J. BENNETT, CIVIL ACTION - LAW
Plaintiff

~vs~-

TROOPER JAIME LOPEZ

and TROOPER GABRIEL L.

)
)
)
)
)
)
)
)
PADUCK, )
)
x

Defendants No. 3:17-cv-02031-ARC

 

DEPOSITION TESTIMONY OF

TROOPER GABRIEL L. PADUCK

 

FRIDAY, MARCH 1, 2019

OFFICE OF THE ATTORNEY GENERAL
417 LACKAWANNA AVENUE - SUITE 203
SCRANTON, PENNSYLVANIA

TERESA A. CROSSIN, RMR
NOTARY PUBLIC

KEYSTONE COURT REPORTING AGENCY, INC.
4099 BIRNEY AVENUE, SUITE 9
MOOSIC, PA 18507
(570) 558-3011 (800) 570-3773
FAX (570) 558-3014

 

 

 

 

COPY
 

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 3 of 49

 

COUNSEL PRESENT:

On behalf of the Plaintiff:
LAMPMAN LAW
BY: LEONARD GRYSKEWICZ, JR., ESQ.
2 Public Square
Wilkes-Barre, PA 18701

On behalf of the Defendant Lopez:
HARRY T. COLEMAN, ESQ.
41 North Main Street
Carbondale, PA 18407

On behalf of the Defendant Paduck:
PENNSYLVANIA STATE POLICE
BY: ANDREW M. RONGAUS, Asst. Gen. Counsel
Office of Chief Counsel
1800 Elmerton Avenue
Harrisburg, PA 17110

STIPULATIONS

It was stipulated and agreed by and between
counsel that the reading, signing, sealing and filing
of the deposition transcript be waived.

It was further agreed that all objections except
as to the form of the question will be reserved until
the time of trial.

INDEX OF WITNESSES

EXAMINATION PAGE NUMBER
TROOPER GABRIEL L. PADUCK

By Mr. Gryskewicz. . 2. 2. 2 ee ee ee ee ee
By Mr. Coleman. . . . 2. 1 6 we ee ee ee ee A BT
By Mr. Rongaus. . . . 2. 1 we ee ew ew we we ee AA

By Mr. Gryskewicz. . . 2. 2. 1 6 ee we we eee 46

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 4 of 49

 

 

 

3
TR 00 PER GABRIEL L. PAD UC K,
WAS CALLED, AND HAVING BEEN DULY SWORN,
WAS EXAMINED AND TESTIFIED AS FOLLOWS:
EXAMINATION BY MR. GRYSKEWICZ:
Q. Trooper Paduck, I am going to give you

the same instructions. My name is Lenny Gryskewicz.
I represent Mr. Bennett in this action.

Have you ever been deposed before, sir?

A. No, I have not.
Q. Okay. So, I am going to give you some
ground rules. I am sure your attorney went over them

with you.

I will be asking you questions today
regarding an incident that happened on May 12, 2017,
in Judge Plummer's magisterial district courtroom
that is the subject of this case. My intent is not
to harass you, embarrass you, or annoy you with
questions, it is simply to learn what you know.

I am sure I am going to ask an
unartfully worded question throughout this
deposition. If you don't understand what I am
asking, please ask me to rephrase the question or
tell me you don't understand it, I will rephrase the

question.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 5 of 49

 

 

Please give verbal answers to all of
your questions so the stenographer can accurately
take down the record. I would ask that you wait
until I finish asking my question before you answer
and I will provide you the same courtesy and wait
until you finish answering to provide my next
question.

If at any time you need a break, please
let me know, we can take a break. I would just ask
that you answer any question currently posed to you
before we start the break.

All right. Do you have any questions
about that, sir?

A. No, I do not.
Q. All right. What is the highest level

of education you have obtained?

A. High school and then some college.
Q. And where did you go to college at?
A. Luzerne County Community College.

Q. Do you know about how many years you

went there?

A. Three semesters, so, approximately, a
year and a half.

Q. What did you study when you were there?

A. Nuclear engineering technology.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 6 of 49

 

 

5

Q. What did you do for employment before
you became a police officer?

A. State Trooper or police officer, in
general?

Q. Police officer, in general.

A. Well, I became a police officer when I
was 18 years old.

Q. So, being a police officer was your
first real job?

A. Correct.

Q. Do you remember what year it was when
you first became a police officer?

A. I graduated the Act 120 from Lackawanna

County College in the beginning of 2009, end of 2008.
I believe it was January of 2009.

Q. Where were you a police officer before
you became a State Trooper?

A. Jackson Township and Dallas Borough.

Q. About how long were you a local police
officer?

A. Approximately four, four and a half
years.

Q. When did you attend the Pennsylvania
State Police Academy?

A. Well, I started the 137th cadet class

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 7 of 49

 

6

in August of 2013, completed 12 weeks there, and was
sent home due to an injury to my ankle. And I went
back in the very next class on January 6th of 2014.

Q. You completed it then with the
January 6th of 2014 class?

A. That's correct. I graduated in July of
2014.

Q. And could you describe the training
that you underwent to become a Pennsylvania State
Trooper?

A. It is a 27-week program where you are
taught traffic law, crimes code, use of force, police
skills, such as proper search and seizure techniques,
entry buildings, firearms, physical fitness, a vast
array of things.

Q. And you stay at the place you are doing
the academy, correct, for those 27 weeks?

A. That is correct. You are given some
weekends to go home. It averages out to be
approximately every other, every third weekend.

Q. And you have requirements to undergo
new training every year, correct?

A. That's correct.

Q. Could you describe what those

requirements are?

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 8 of 49

 

 

A. Yes, we have our PSP legal updates,
which some of which is now done via Power Point. And
then we also have our mandatory inservice training,
which is something that you attend in person eight
hours annually.

Q. And when was the last time you
underwent this training?

A. Well, I just completed the legal
updates Power Point, approximately an hour anda half
of training. That was the end of January this year
I completed that. And then the actual inservice
training which we attend will be scheduled some time
throughout the year.

Q. Out of curiosity, what did they go over

with you in the legal updates?

A. In the Power Point?

Q. Yes.

A. Everything, all new laws that changed,
gradings that have changed. It is a lot of case law

to get you up to speed on everything.
Q. When was the last time you underwent

training before May 12, 2017?

A. Before May 12, 2017?
Q. Yes, sir.
A. I could not tell you.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 9 of 49

 

 

8

Q. You don't remember?

A. I have no idea.

Q. But it is safe to assume that you did
your annual training in 2017?

A. That is correct.

Q. How long were you stationed in Troop P
in Tunkhannock?

A, I have been in Troop P since
graduating. Tunkhannock, I was stationed there from
June -- I want to say June 20, 2016, until

September 9, 2017.

Q. Where are you stationed now, sir?

A. I am currently stationed in
Shickshinny, Troop P.

Q. How long did you work with Trooper
Jaime Lopez?

A. The entire time I was in Tunkhannock,

for the most part.

Q. You were partners with Trooper Lopez?
A. TI was.
Q. And what shift did you and Trooper

Lopez normally work?
A. Well, we were one of the permanent
midnight crews, as they call us, so, we would work a

ten-day stretch. Out of those ten days, you worked

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 10 of 49

 

 

9

seven overnight midnight shifts and then three either
a.m. dayshifts or p.m. afternoon shift.

Q. Okay. Were you ever involved ina
lawsuit before?

A. I was not, no.

Q. Okay. So, you were never a witness,
never a Plaintiff or Defendant?

A. No, sir.

Q. Okay. How many times do you estimate

that you were in Judge Plummer's courtroom before May

12, 2017?

A. I have no idea, sir, numerous.

Q. So, you are very familiar with the
courtroom?

A. Yes, sir.

Q. Did you know Steven Bennett prior to

May 12, 2017?

A. Yes, I was familiar with who he was.

Q. Could you describe to me how you knew
him?

A. Mr. Bennett actually graduated, I

believe, two years ahead of me in high school; so, I
knew who he was from seeing him at school. And he
was also a Wyoming County corrections officer, so I

would see him occasionally dropping off prisoners.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 11 of 49

 

 

10

Q. Did you knowing Mr. Bennett prior to
May 12, 2017, affect how you acted that day in any
way?

A. No.

Q. When did you arrive at the Tunkhannock

PSP barracks on May 12, 2017?

A. Sometime between 8:00 p.m. and
9:00 p.m.
Q. What was the normal time you were

supposed to go in to work?

A. 10:00 p.m.

Q. Why did you get called in early that
day?

A. I believe we had a murder suicide in

the Nicholson area on that day, so, everybody was
there. Once incidents started coming, they called us
to come in early to assist.

Q. What were you doing before you got
called in to work?

A. Honestly, I don't know. IT believe
watching a movie with my now wife.

Q. Did you have any alcoholic beverages to
drink before you went in to work?

A. No.

Q. When you arrived at the Tunkhannock

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 12 of 49

 

 

11

Pennsylvania State Police barracks, Mr. Bennett was
already in custody there, correct?

A. That's correct.

Q. And could you describe how Mr. Bennett
was restrained when you got to the barracks?

A. He was seated on the prisoner bench in
the patrol room, as Trooper Lopez described. He was
handcuffed in front and I believe the ankle shackle
was also cuffed to his handcuffs.

Q. And I know you said as Trooper Lopez
described. For the record here, let's just assume
that we haven't done Trooper Lopez' deposition,
that's why I am asking you some repeat questions that
I am sure are going to be the same. Just for the
record, I have to ask you the same questions. So, I
would ask you to answer based on your knowledge and
if you know something else, feel free to add it.

The way Mr. Bennett was restrained to
the bench when you got to the PSP barracks, is that
the normal way that prisoners or people in custody
are restrained when they are taken to your barracks?

A. Yes.

Q. At some point Trooper Levanavage asked
you and Trooper Lopez to transport Mr. Bennett to his

preliminary arraignment, right?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 13 of 49

 

 

12

A. That's correct.

Q. Okay. Did you change the way Mr.
Bennett was restrained to take him to the
arraignment?

A. I do not recall who did it. I am sure
I was present when it happened. I couldn't tell you
with 100 percent certainty whether I put the belt on
him, Trooper Levanavage put the belt on him or
Trooper Lopez did.

Q. Understood. So, could you describe how
Mr. Bennett was restrained in order to transport him

to the preliminary arraignment?

A. Yes. I would imagine it was leather
then. We have leather anda fabric, like a nylon
transport belt. I believe a leather transport belt

was placed around his waist and then one handcuff is
attached to his wrist, the other open handcuff is
placed through a D-ring and then attached to the
other wrist.

Q. And is that the normal way that
prisoners or individuals in custody are restrained
when they are transported?

A. If they are leaving the barracks and
then going somewhere, yes, that's generally what we

do just out of comfort for the individual. But if

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 14 of 49

 

 

13

you don't have a transport belt to use, then they are
handcuffed behind the back.

Q. Okay. Why was it decided that a
transport belt would be used on Mr. Bennett that
night?

A. Because one was readily available.

Q. Once Mr. Bennett was placed in the
transport belt and handcuffed, were those restraints
ever removed from him from the time you left the
Pennsylvania State Police barracks until he was
lodged at the Wyoming County Prison that night?

A. I believe when -- I believe it was
altered when Mr. Bennett was in the ambulance.

Q. Okay. So, beyond when Mr. Bennett was
receiving medical treatment that night, did you
change the restraints that were on Mr. Bennett at
all?

A. I don't believe so. Every now and then
we may remove one handcuff for the Defendant to sign
paperwork. Usually, we do not, though, because you
are still able to get your hands up and sign. So,
honestly, I do not recall whether or not it was ever
changed before medical attention was provided.

Q. Do you recall freeing one of Mr.

Bennett's hands for him to sign paperwork that night?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 15 of 49

 

 

14

A. I do not, no.

Q. And then you and Trooper Lopez then
transported Mr. Bennett from the Pennsylvania State
Police barracks to Judge Plummer's courtroom,
correct?

A. Correct.

Q. You would agree that you had no
problems with Mr. Bennett while he was being
transported from the barracks to the magisterial
court?

A. Yes, I would say that.

Q. Okay. When you first arrived at the
magisterial court, where did you take Mr. Bennett?

A. I believe I walked Mr. Bennett in and
sat him at the Defendant's table.

Q. While you were waiting for the Judge,
did you have any problems with Mr. Bennett?

A. No, I did not have any problems with
him.

Q. Okay. What did you and Mr. Bennett
speak about while you were waiting for Judge Plummer
to come out?

A. I know I told Mr. Bennett to relax and
not get emotional the way he did at the barracks in

our presence, because I told him that is going to do

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 16 of 49

 

 

15
nothing but upset the Judge. There may have been
some other small talk, but I couldn't tell you
exactly what we spoke about.

Q. Would you agree with me that you told

the Pennsylvania State Police internal affairs
investigators that Judge Plummer began screaming at
Mr. Bennett after he came out of his office?

A. Not immediately but that did transpire,
yes.

Q. Okay. And how long do you believe that
transpired for?

A. Not very long; I mean, I would say
Judge Plummer yelled at Mr. Bennett numerous times,
but as soon as he yelled, he then calmed down.

Q. How would you characterize the
interactions between Judge Plummer and Mr. Bennett
that night?

A. At first, I would say he was very
typical and normal. But throughout, I would say it
got tense between the two of them.

Q. At some point during Mr. Bennett's
interactions with Judge Plummer, you walked over and
stood next to Mr. Bennett, right?

A. I believe so.

Q. Do you remember why you walked over and

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 17 of 49

 

 

16

stood next to Mr. Bennett?

A. I do not. I would have to see at what
point this occurred, whether it was to assist with
paperwork, I couldn't tell you.

Q. Okay. Do you recall Mr. Bennett
standing up at the Defendant's table while he was
speaking to Judge Plummer?

A. Not offhand, but there is video, so, if
he did, then I am sure it happened.

Q. Okay. But it is your testimony right
now that you don't necessarily recall that off the
top of your head?

A. Yes. There are several facts that I
can honestly say that I do not recall every instance
of what transpired.

Q. Understood. Would you agree that Mr.
Bennett was leaning forward towards Judge Plummer at
various times throughout the arraignment?

A. Yes.

Q. Would you agree that you were standing
next to Mr. Bennett when Trooper Lopez first placed
his left hand on Mr. Bennett's shoulder?

A, I believe I was.

Q. Okay. And then would you agree that

Trooper Lopez then kind of leaned in front of you

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 18 of 49

 

 

17
when he placed his right hand on Mr. Bennett's
shoulder and chest area?

A. Yes.

Q. And then you walked to the front of the
Defendant's table by Judge Plummer, right?

A. T believe so, yes.

Q. Okay. Do you remember why you kind of

got out of the way there and left that area?

A. Well, if anything occurred, there is
nothing I could do standing behind him and nothing I
could see.

Q. So, was the position in the front of
the table a better vantage point for you?

A. Yes, to see what is actually occurring,
yes.

Q. And I believe you previously stated
that you did not actually see Trooper Lopez strike
Mr. Bennett, is that right?

A. That's correct.

Q. Do you recall what you were doing when
Trooper Lopez did strike Mr. Bennett?

A. Yes, after all the paperwork was
presented to Mr. Bennett, I reached under my tie,
pulled out a pen and held it there for Mr. Bennett to

use to sign. It was apparent that he was not going

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 19 of 49

 

 

18

to sign and that's when I took my pen, looked down
and placed it back under my tie and that's when I
heard the noise.

Q. So, you heard Trooper Lopez strike Mr.

Bennett?

A. Correct.

Q. Could you describe what it sounded like
for us?

A. Sounded like somebody getting slapped,

skin on skin contact.

Q. Was it loud?

A. I wouldn't say it was necessarily loud
but I was able to hear it.

Q. Do you recall if Trooper Lopez made any
sounds when he struck Mr. Bennett?

A. I don't believe he made any sound,
other than speaking.

Q. Do you recall if Mr. Bennett made any
noises when he was struck by Trooper Lopez?

A. I know he had things to say right after
it happened but, no, I don't remember anything as it
happened.

Q. Would you agree that you also didn't
see what happened in the few seconds prior to Trooper

Lopez striking Mr. Bennett?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 20 of 49

 

 

19

A. I would somewhat agree with that, yes.

Q. So, what is the last thing you remember
seeing prior to Trooper Lopez striking Mr. Bennett?

A. The last thing I remember is Trooper
Lopez placing his hands out telling Mr. Bennett don't
go any closer to the Judge. I remember him putting
his next hand out after Mr. Bennett leaned forward
again and Trooper Lopez again said don't go any
closer to the Judge. And I believe at that point I
saw Mr. Bennett look over at Trooper Lopez and then
stare at the Judge again and try to lean forward.
And that's when I said it is time to put my pen away.

Q. After you heard the slap, did you
immediately look up?

A. I would imagine, yes.

Q. So, did you observe Trooper Lopez grab
Mr. Bennett by his neck, chest area?

A. Yes.

Q. And restrain him, okay. Did you
observe the beginning of that?

A. I believe so.

Q. And then would you agree with me that
after Trooper Lopez grabbed Mr. Bennett by his neck
or chest area, you walked towards Trooper Lopez?

A. I would.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 21 of 49

 

 

20
Q. Why did you approach Trooper Lopez at
that time?
A, Just in case I was needed to do
anything.
Q. And then would you agree with me that

you stood by Trooper Lopez while he was restraining

Mr. Bennett?

A. I believe so.

Q. For a few moments?

A. Okay.

Q. You only watched during this time,
right?

A. Correct.

Q. Did you say anything during this time?

A. I could not recall.

Q. Okay. Do you remember attempting to

help Trooper Lopez in any way?

A. No, he didn't need any help.

Q. Okay. And then after a few moments,
you would agree that you walked back to the front of
the Defendant's table while Trooper Lopez was
continuing to restrain Mr. Bennett?

A. I believe so.

Q. Okay. Do you remember why you walked

back to the front of the table at that point?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 22 of 49

 

 

21
A. To collect all the paperwork that the
Judge had for Mr. Bennett.
Q. Okay. So, in the video, it appears you

were looking at papers on the table then; would you
agree with that?

A. I believe so, yes.

Q. So, would that paperwork be the
paperwork from the arraignment, most likely?

A. Yes, it would.

Q. So, at that time why did you make the
decision to collect the paperwork versus watch your
partner or Mr. Bennett at that time?

A. Because at that time I felt my partner
had things under control.

Q. Did you speak with Judge Plummer at all
at this time?

A. Not that I can recall, other than the
Judge saying here is all of his paperwork.

Q. Would you agree Judge Plummer never
really reacted to the interaction between Trooper
Lopez and Mr. Bennett?

A. Honestly, I couldn't tell you. I
wasn't focused on Judge Plummer when this was
occurring.

Q. Did you see Trooper Lopez release Mr.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 23 of 49

 

 

22
Bennett?
A. I believe I did.
Q. How long do you believe that the

restraint Trooper Lopez used on Mr. Bennett lasted?

A. Seconds. I couldn't tell you for sure.
I believe Trooper Lopez already said 23 seconds, but
that's -- that would just be from him saying that.

Q. Would you agree with me that if you
believed you had a duty to intervene you would have
had time and opportunity to do so?

A. Possibly.

Q. Do you remember what Trooper Lopez was
saying to Mr. Bennett after he released him?

A. I just recall Trooper Lopez telling him
to calm down and relax.

Q. Do you recall what Mr. Bennett was
saying at that time?

A. Yes, at that time Mr. Bennett was
screaming you just hit me, you just hit me. I am in
restraints, typical PSP.

Q. And about how long do you estimate
that, you know, that whole interaction, the verbal
interaction between Trooper Lopez and Mr. Bennett
lasted?

A. That occurred the entire time that

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 24 of 49

 

 

23

Trooper Lopez was restraining Mr. Bennett telling him
to calm down, relax.

Q. Would you agree with me that there was
never a verbal argument between Mr. Bennett and
Trooper Lopez prior to Trooper Lopez' use of force?

A. I would have to agree, yes.

Q. After Trooper Lopez used force against
Mr. Bennett, did you examine Mr. Bennett for any

injuries in the courtroom?

A. I didn't observe any injuries, no.
Q. Did you look for any injuries, though?
A. I looked at him but I can't say I

pulled him aside and assessed him.

Q. Did you ask Mr. Bennett if he was
injured in any way in the courtroom?

A. In the courtroom, no, I did not.

Q. To your knowledge, did Trooper Lopez
ask Mr. Bennett if he was injured in the courtroom?

A. IT don't know.

Q. After a few more moments then you would
agree that Trooper Lopez ordered Mr. Bennett to stand
up and leave the courtroom, is that right?

A. I believe so.

Q. Would you agree that Mr. Bennett obeyed

Trooper Lopez' command to stand up?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 25 of 49

 

 

24

A. From what I recall, yes.

Q. And, to your knowledge, do you believe
Trooper Lopez had to use any force on Mr. Bennett to
get him to leave the courtroom?

A. I believe Trooper Lopez had to grab Mr.
Bennett and turn him around to truly start leaving,
but that was the extent of it.

Q. Okay. And then you followed Mr.
Bennett and Trooper Lopez out of the courtroom,
correct?

A. From what I recall, yes.

Q. And about how far do you think you were
behind them once you left the courtroom?

A. Once we left the courtroom, I would say
I was probably right alongside them, if not in front
of them, to open the door for them.

Q. And could you describe for us what
Judge Plummer's office looks like outside of the
courtroom?

A. Yes, aS soon as you exit the courtroom,
you are in a hallway, there is, I believe, a small
little conference room directly ahead of you. If you
turn right and walk down that hallway, there is
another small conference room, there is a bathroom on

your right, and then you enter the waiting area, the

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 26 of 49

 

 

25
lobby area, and then the staff office would be to
your right. There is a wall with chairs to your left
and then the door.

Q. And as Trooper Lopez was escorting Mr.

Bennett out of Judge Plummer's office to the police
cruiser, did you observe any interactions between the
two of them?

A. At some point I do recall Trooper Lopez
pulling on the transport bell and telling Mr. Bennett
not to pull him.

Q. And do you recall stating to the
Pennsylvania State Police internal affairs that
Trooper Lopez ended up putting his foot down and yank
on the belt and said quit pulling me?

A. Yes.

Q. At what point did you find out there
was a camera in the courtroom?

A. When it was brought to my attention, I
believe, during the internal affairs interview.

Q. So, you didn't know there was a camera
in the courtroom that night?

A. No, I did not,

Q. You called Corporal Mitchell when you
exited Judge Plummer's office that night, right?

A. At some point I believe he was

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 27 of 49

 

26
1 contacted once we got to the hospital.
2 Q. Okay.
3 A. It could have been a little bit sooner.
4 I know I did call him.
5 Q. Do you remember what you told Corporal
6 Mitchell that night?
7 A. Yes, I advised him that we were either
8 already at the hospital or en route to the hospital
9 and gave him a brief rundown of what had occurred in
10 Judge Plummer's office.
11 Q. During Corporal Mitchell's interview
12 with the Pennsylvania State Police internal affairs,
13 he stated that you told him that Mr. Bennett lunged
14 at Judge Plummer and that is why Trooper Lopez used
15 force. Is that an accurate recitation of what you
16 told Corporal Mitchell that night?
17 A. It could be. I believe the words I
18 used were leaned towards the Judge.
19 Q. So, you don't necessarily remember
20 using the word "lunge"?
21 A. I do not. I very weil could have, but
22 this was almost two years ago, so.
23 Q. Would you agree with me that Mr.
24 Bennett didn't lunge at Judge Plummer?
25 MR. COLEMAN: Note my objection.

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 28 of 49

 

27
1 You could answer, Trooper.
2 THE WITNESS: I would say he
3 definitely moved towards the Judge, so,
4 yeah, I guess you could classify that as
5 a lunge.
6 BY MR. GRYSKEWICZ:
7 Q. When you got to the patrol vehicle,
8 could you tell us what happened?
9 A. Trooper Lopez and I placed Mr. Bennett
10 in the passenger side rear seat of the police
11 vehicle.
12 Q. Okay.
13 A. I believe I was on the passenger side
14 with Mr. Bennett and I believe Trooper Lopez went to
15 the driver's side to grab the seat belt to fasten the
16 seat belt.
17 Q. Okay. And at this point when you
18 placed Mr. Bennett in the patrol vehicle, do you
19 remember that he started to complain his jaw hurt?
20 A. I do not remember him complaining of
21 his hurt jaw at that time.
22 Q. Okay. Do you remember him complaining
23 of any type of injuries or ailments?
24 A. I remember he began to hyperventilate
25 and started yelling, I need Tyler.

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 29 of 49

 

 

28

Q. Okay. And I need Tyler, to your

understanding, does that mean Tyler Memorial

Hospital?
A. That’s what I assumed, yes.
Q. And that after Mr. Bennett began to

hyperventilate, is that when Trooper Lopez called the
ambulance?

A. That's correct.

Q. And did you observe Mr. Bennett
hyperventilating in the vehicle?

A. Yes, I turned around and looked at him.

Q. Could you tell me what he looked like
at that time?

A. I would say he was very frustrated and
breathing very heavily.

Q. About how long do you believe it took
the ambulance to arrive on scene?

A. 5 to 10 minutes. It wasn't a long
period of time.

Q. And did you have any input in the
decision to call an ambulance versus take Mr. Bennett

to the hospital yourselves?

A. I believe we just decided to call an
ambulance.
Q. And I know you said we decided, did you

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 30 of 49

 

 

29

and Trooper Lopez discuss calling an ambulance or is
it just what you two did at that time?

A. I honestly don't recall what kind of
discussion there was. I am sure we did discuss
something about it, but that's what was done,

Q. When the ambulance personnel arrived,
do you remember talking to anybody?

A, Oh, I am sure I did.

Q. Do you remember what you said to any of
the EMTs about what was happening?

A. Verbatim, no, I do not.

Q. Did you ride in the ambulance with Mr.
Bennett to the hospital?

A. Yes, I believe so.

Q. And why did you ride in the ambulance
with him?

A. Because at that point he was still a
prisoner.

Q. So, it is a requirement that a police
officer accompany somebody in the ambulance?

A. Right.

Q. And on the ride to the hospital in the
ambulance, what occurred inside of the ambulance?

A. He was treated by EMS personnel. And

by treated, I don't recall if they gave him an ice

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 31 of 49

 

 

30

pack in the ambulance or if that wasn't until we got
to the hospital. I do not recall.

Q. And did they give him a paper bag or
anything like that?

A. I don't believe so.

Q. What happened when the ambulance
arrived at the hospital?

A. We would have got Mr. Bennett out of
the back seat and escorted him to the ambulance with
EMS personnel.

Q. And did you accompany Mr. Bennett the
entire time he was in the hospital?

A. For the most part, yes, myself and I
believe Officer Bukavage were in the emergency room
just outside of his room the entire time.

Q. Did you observe any interactions
between Mr. Bennett and the doctor?

A. No, not that I recall.

Q. Do you remember observing any
interactions between Mr. Bennett and the nurses at

the hospital?

A. Well, yeah, I remember them speaking to
him. I couldn't tell you what was said.
Q. Okay. Do you remember if they gave him

anything at the hospital?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 32 of 49

 

 

31

A. I don't; possibly a Tylenol or an
Advil.

Q. You said at some point he was given an
ice pack, correct, I guess?

A. Yes, I recall him sitting on the bed
holding the ice pack on his cheek.

Q. And do you recall if he was still
handcuffed at that point with the ice pack?

A. I do not recall. T would believe at
least one of his hands were taken out of the
handcuffs at that point. To be honest, they may have
both been taken off at that point for any sort of
medical evaluation. But, like I said, either myself
or Officer Bukavage were standing there the whole
time.

Q. About how long do you estimate Mr.
Bennett was in the hospital?

A. Honestly, I couldn't tell you. I know
it wasn't extremely long, as long as it took for a
doctor to examine him and say that there were no
injuries.

Q. While Mr. Bennett was in the hospital,
did you have any problems with him?

A. Me, personally, no.

Q. Did you have any problems with Mr.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 33 of 49

 

 

32

Bennett while he was being transported to the
hospital in the ambulance?

A. I did not.

Q. After being discharged from Tyler
Memorial, you took Mr. Bennett to the Wyoming County
Correctional Facility, right?

A. That is correct.

Q. How did you transport Mr. Bennett to
the Wyoming County Prison?

A. Mr. Bennett was transported in
Tunkhannock Borough's police car, which was a cage
car, I recall. Mr. Bennett was seated in the back
behind the passenger seat. I rode passenger and
Officer Bukavage from Tunkhannock Borough was
driving.

Q. Did you or Officer Bukavage have any
problems with Mr. Bennett on the way to the prison?

A. No.

Q. How did you come into possession of
Trooper Lopez' name tag that night?

A. He gave it to me and told me to give it
to the jail along with Mr. Bennett's personnel
belongs.

Q. You said he, do you mean Mr. Bennett or

Trooper Lopez?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 34 of 49

 

33

A. Trooper Lopez gave it to me at some
point throughout the night.

Q. Do you know how Trooper Lopez came in
possession of it?

A. Of his name tag?

Q. Yes.

A. Well, he took it off his shirt.

Q. Did you see Trooper Lopez give his name
tag to Mr. Bennett at all that night?

A. I don't recall that. Apparently, it
happened, but I personaily don't recall it.

Q. So, you just assume Trooper Lopez had
his name tag the entire night?

A. I did, yes.

Q. And then I believe you testified that

you gave the name tag to the prison because Trooper
Lopez asked you to?

A. Correct.

Q. Have you ever taken off your name tag
and given it to somebody before during the course of

your duty?

A. I have not.
Q. I think I know the answer because you
said you didn't see it. Do you know what Trooper

Lopez says to Mr. Bennett when he gave him his name

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 35 of 49

 

 

34
tag?

A. I have no idea.

Q. Not counting May 12, 2017, have you
ever seen Trooper Lopez take off his name tag and
give it to somebody before?

A. Permanently, no.

Q. Has anyone ever filed a complaint
against you before for violating their constitutional
rights?

A. Not that I am aware of, no.

Q. Have you ever been the subject of a
Pennsylvania State Police internal affairs
investigation before?

A. No, I have not.

Q. Have you ever been reprimanded by your
commanding officer before?

A. Possibly received a supervisor's
notation for a late supplemental, but that would be
the extent of it.

Q. Do you recall how many times that might
have happened?

A. Once.

Q. Have complaints ever been lodged
against you based on your conduct as a Pennsylvania

State Police Trooper before?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 36 of 49

 

 

35

A. Not that I am aware of.

Q. How many arrests do you think you have
made in your career?

A. Too many to count.

Q. And are transporting prisoners to
arraignments part of your everyday job as a
Pennsylvania State Police Trooper?

A, Yes, sir.

Q. Have you ever had to use force against
an individual in a courtroom before?

A. Not that I can recall, no.

Q. I am going to preface these questions

with the same thing I did for Trooper Lopez. It is
not my intent to annoy or harass you or embarrass you
with this but part of the way that punitive damages
can be calculated in a federal lawsuit, if they are
awarded, is based on your income, your net worth.
So, sir, how much --
MR. RONGAUS: Just note my
objection, since the State Police would
be indemnifying any --
MR. GRYSKEWICZ: I understand your
objection.
MR. RONGAUS: You can answer. I

am just saying note my objection.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 37 of 49

 

 

36

BY MR. GRYSKEWICZ:

Q. How much do you make a year as a State
Trooper?

A. Base salary, honestly, I couldn't teil
you. With shift differential and overtime, last for
2018 I believe my gross total before tax was 83,000.

QO. And what do you estimate your net worth
to be, sir?

A. T have no idea.

Q. In your career, have you ever had to
intervene to stop another police officer from using
improper force against someone?

A. No.

Q. Have you ever used deadly force against
somebody in your career?

A. No.

Q. Have you ever used your taser against
somebody during your career?

A. No, I don't believe so.

Q. Have you ever had to use a baton
against someone during your career?

A. Only in training.

Q. Have you ever struck somebody with an
open hand during your career?

A. Not that I can specifically recall, no.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 38 of 49

 

37

Q. Have you ever restrained somebody as
Trooper Lopez restrained Mr. Bennett on May 12, 2017?
A. Possibly.
Q. But do you remember any specific
incidents?
A. Not anything specific, no.
MR. GRYSKEWIC2: And if I could
have a moment with my client.
(At this time there was a brief
recess taken.)
MR. GRYSKEWICZ: T have no further
questions.
MR. COLEMAN: I just have a

couple, if I may.

EXAMINATION BY MR. COLEMAN:

Q. Trooper, you were interviewed as part
of the Pennsylvania State Police internal
investigation report, correct?

A. Correct.

Q. And it is my understanding that that
interview took place on September 12th of 2017 and at
that time you were assigned to the State Police
Shickshinny criminal investigative unit, is that

correct?

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 39 of 49

 

 

38

A. That's correct.

Q. When you were interviewed, I believe it
was possibly Trooper Gilhooley and there was a Mr.
Buczynski or Trooper Buczynski that may have
interviewed you. Were you under oath at the time of
your interview, if you recall?

A. I do not recall.

Q. I am going to ask you a couple of
questions from this. TI am on Page 90 of the report.

I am going to read the paragraph verbatim and ask you
a question.

During the interview, Trooper Paduck
provided the following information in regards to this
investigation. Trooper Paduck indicated it became
very tense between Bennett and Plummer right from the
beginning of the arraignment. There was a lot of
arguing between Bennett and Plummer. Trooper Paduck
indicated he heard Trooper Lopez tell Bennett not to
move any closer to the Judge two times. Trooper
Paduck related he did not see the slap. Quote, I
hear a loud noise and then I look up and there is Mr.
Bennett screaming you just hit me, you just hit me,
close quote. Trooper Paduck then stated Bennett,
quote, started going crazy and that's when Trooper

Lopez grabbed him and said you need to settle down.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 40 of 49

 

 

39

You know, I told you not to go towards the Judge.

Is that a fair summary of the interview
you provided to the State Police internal
investigation unit?

A. Yes, I believe so.

Q. Okay. I am going to go through just a
couple of sections of the interview and if I
reference Gilhooley, that's the interviewer, and then
I will give you your answer.

A. Okay.

Q. I am on Page 95 of the report. The
question by Gilhooley and a direct quote, Did his
demeanor change at all? Did he have any time to sit
there calmly waiting for you two? Your answer: He
was calm at first. Like I explained, he was sitting
at the Defendant's table.

Gilhooley: This is once you are at the
Magistrate's? Your answer: Once we were, yeah. So,
on the transport he was fine. It is only a 30-second
drive from our barracks to Plummer's. Once we got
him inside, I explained to him, you know, listen,
just relax. Be quiet. Don't give the Judge any
attitude. You don't want to make things worse for
yourself.

Gilhooley then questioned: The reason

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 41 of 49

 

 

40

that you were saying this was -- did he give you
reason to believe that he may not act that way? And
your response on the top of Page 96: Yes, just based
on his overall demeanor and the way he was acting in
the barracks and the way he was yelling, I told hin,
you know, listen, just try to relax. Don't treat the
Judge like you were treating us because it is not
going to go well.

Gilhooley then says: Okay. And you
said: And sure enough, it happened. And Gilhooley
said: So, the Judge entered and -- you answered:
Right. I don't recall exactly what was said. I know
Steve's response was this is bullshit. I believe he
said fuck at some point. And that's when the Judge
lost it and started screaming at him. And right
after that moment, it was just very tense between the
two of them for the entire arraignment.

And Gilhooley said: Okay I am sorry,
go ahead, sir. And then Buczynski interposed:

That's okay. All right. So continue with what
transpired while you were at the Magistrate's office.
And your response was: So, the Judge screams at him
for a good minute or so. I would say telling him,
you know, don't use that language in my courtroom,

all that. He is sitting there. He did calm down

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 42 of 49

 

 

41

after that or at least he pretended to. He kept his
mouth shut. Excuse me, the Judge was doing his
thing, reading everything, going over the
arraignment. Explained to Mr. Bennett what an
arraignment is.

He got down to the end of it and
basically said, okay, you know, I am committing you
to Wyoming County jail in lieu of whatever the bail
was, I don't recall, and he started reading all of
his conditions. And as soon as he said -- Buczynski:
When you say you are talking bail conditions? Your
answer: Right, right. As soon as he said you cannot
contact her, I remember Mr. Bennett sitting there
raising his hand and he kept waving it. And I was
just standing on the side of the table and I am
watching him do this. So, I said, you know, just
wait, just wait one second. You know, don't
interrupt the Judge as he doing this, because they
already butted heads once. And Buczynski said:
Right. And then you continued and you said: So, the
Judge finally gets done with his spiel and says, you
know, what do you want? What is it? What do you
need? And that's when he said, well, is she getting
arrested? And he is, like, for what? And he said,

well, you said I can't contact her, but she has been

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 43 of 49

 

 

42

calling me while I was at the barracks. They don't
look at my phone, but she was calling me. I know it.
And he said, well, no, she is not getting, you

know -- why would -- she is not going to jail. You
are the one who got arrested. You can't contact her.
Nobody says she can't contact you.

And that's when he started screaming
with this, well, this is fucking bullshit again. So,
then the Judge went off and started screaming at him
again and Mr. Bennett just sat there and stared at
him and continued to start inching up. And him and
the Judge stayed in an argument and the Judge kept
yelling at him, you know, don't stare me down, all
that nonsense, and he kept sliding forward.

Trooper Lopez put his hand out and said
don't go any closer to the Judge. He looked at him,
looked back at the Judge, and started sliding forward
again. And he said, don't go any closer to the
Judge. The Judge was sitting there. He is, like,
are you going to sign your conditions or what? So,
that is when I am standing there holding my pen out
and it is still going on. He is not signing. I hear
Trooper Lopez again say don't go any closer to the
Judge. And I said, okay, he is not signing.

So, I looked down. I put my pen back

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 44 of 49

 

 

43

under my tie. And as I am doing that, I hear a loud
noise and I look up and there is Mr. Bennett
screaming, you just hit me, you just hit me, and he
started going crazy. And that's when Trooper Lopez
grabbed him and said you need to settle down. You
know, I told you not to go towards the Judge.

The Judge was screaming at him, and at
that point the Judge handed me all of his paperwork
and just said get him out of here.

Do you recall giving that statement?

A. Yes, I do.

MR. GRYSKEWICZ: Could you note my

objection.

MR. COLEMAN: I am not done yet.

BY MR. COLEMAN:

Q. Do you recall that interchange that I
just read for you from the investigative report from
Pages 95 to 97, do you recall giving that statement
to the internal affairs?

A, Yes, I do.

MR. GRYSKEWICZ: Note my objection

for the record and you are allowed to

answer.

MR. COLEMAN: Thank you, I have

nothing furthered, Trooper. Thanks so

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 45 of 49

 

44
much.
MR. RONGAUS: Just a couple of
questions, Trooper.
EXAMINATION BY MR. RONGAUS:
Q. After Trooper Lopez -- after you heard

the slap and Mr. Bennett started yelling, what was he

yelling, if you recall?

A. I recall him yelling you just hit me,
you just hit me. I am in restraints, typical PSP.
You will only hit me if I am in restraints. I do not

recall exactly what else.

Q. Okay. And then when Trooper Lopez
applied the restraint up around his chest and neck
area, do you recall if Mr. Bennett said anything at
that point?

A. Yes, he was still speaking.

Q. Was Mr. Bennett still speaking and
screaming while Trooper Lopez had him in that hold?

A. Yes, from what I recall, yes.

Q. And counsel asked you that at no point
did you intervene to stop what was going on; do you
recall that question?

A. Yes.

Q. Why? Why didn't you?

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 46 of 49

 

45

A. I wasn't needed to.

Q. And why do you believe that you weren't
needed to?

A, Trooper Lopez wasn't doing anything
that he couldn't or shouldn't have been doing. He
was calming a suspect down, keeping everyone safe.

Q. Was there anything in your mind that
led you to believe that Mr. Bennett was in any
distress?

A. No.

Q. Was there anything that would have led
you to believe that he was being choked in any way?

A. No, he was speaking the entire time
that it was occurring.

Q. Why is that important to you?

A. Because you can't be choking if you are
speaking.

Q. And after Trooper Lopez finally --
after Mr. Bennett finally calmed down, Trooper Lopez
released his hold, at any point while you were still
in the courtroom did Mr. Bennett complain of any
injury to him?

A. No, he did not.

MR. RONGAUS: I have nothing

further, thank you.

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

il

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 47 of 49

 

46

MR. GRYSKEWICZ: Just one

follow-up question.

FURTHER EXAMINATION BY MR. GRYSKEWICZ:

Q. Would you agree with me, Trooper
Paduck, that somebody would have to move forward
towards the table to sign paperwork?

A. It would depend on where they were
seated at the exact time.

Q. Would you agree with me that Mr.
Bennett could have been moving closer towards the
table and attempt to sign the paperwork prior to the
use of force by Trooper Lopez?

MR. COLEMAN: Just note my
objection. You could answer.

THE WITNESS: I don't believe so,
no. Mr. Bennett was given multiple
opportunities to sign and, as I recall,
stayed back like this until he stared at
the Judge and then started going
forward. (Indicating).

MR. RONGAUS: Indicating for the
record leaning back in the chair?

THE WITNESS: Correct.

MR. COLEMAN: And then forward.

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 48 of 49

 

 

47

MR. RONGAUS: And then forward.

THE WITNESS: This was after I
believe paperwork was already pulled
away. So, at that point there was no
reason to go towards the Judge.

MR. GRYSKEWIC2Z: I have no further
questions.

MR. COLEMAN: I have nothing
further. Thank you.

MR. RONGAUS: Thank you.

(At this time the deposition
in the above-captioned matter

was concluded.)

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Case 3:17-cv-02031-ARC Document 61-4 Filed 11/26/19 Page 49 of 49

 

CERTIFICATE

I, Teresa Crossin,a Notary Public in and for
Luzerne County, Pennsylvania, do hereby certify
that the deposition was reported in machine
shorthand by me, that the said witness was duly
sworn/affirmed by me, that the transcript was
prepared by me or under my supervision and
constitutes a complete and accurate record of same.

I further certify that I am not an attorney
or counsel of any parties, nor a relative or
employee of any attorney or counsel connected with
the action, nor financially interested in the
action.

Cw Com —

TERESA CROSSIN

KEYSTONE COURT REPORTING AGENCY, INC.
4099 BIRNEY AVENUE, SUITE 9

MOOSIC, PENNSYLVANIA 18507

 

 

 
